           Case 5:16-cv-00352-HE Document 218 Filed 08/23/21 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

CALVIN McCRAW, et al.,                      )
                                            )
                      Plaintiffs,           )
                                            )
vs.                                         )              NO. CIV-16-0352-HE
                                            )
CITY OF OKLAHOMA CITY, et al.,              )
                                            )
                      Defendants.           )

                                           ORDER

        In this case, plaintiffs challenged, on First and Fourteenth Amendment grounds, an

Oklahoma City ordinance, and its revision, which banned pedestrian activity on certain city

medians. Defendants prevailed in this court, but on appeal the United States Court of

Appeals for the Tenth Circuit reversed the judgment in favor of the City on plaintiffs’ First

Amendment claims and the dismissal of plaintiff Wilson’s First Amendment claim. It

affirmed as to all other claims.

       Plaintiffs have now filed their motion for attorneys’ fees and non-taxable litigation

expenses, to which defendants have responded and plaintiffs have replied.1 Plaintiffs seek

$1,223,100 in attorneys’ fees, plus an enhancement of ten percent for exceptional success.2

Defendants object to the amount of attorneys’ fees requested and, after giving effect to




       1
          The Tenth Circuit determined that an award of appellate attorneys’ fees was warranted
and remanded to this court to determine the appropriate amount of the fee award [Doc. #98].
        2
          Plaintiffs also request $2,676.56 in non-taxable expenses. Defendants do not object to
this request.
         Case 5:16-cv-00352-HE Document 218 Filed 08/23/21 Page 2 of 14




their various objections, contend that a reasonable fee for plaintiffs is $732,640, with no

enhancement.

       In light of the thorough briefs of the parties and the extensive evidentiary materials

submitted along with them, the court concludes a hearing is unnecessary in resolving the

present motion.

                                        DISCUSSION

       In cases where relief is sought pursuant to Section 1983, “the court, in its discretion,

may allow the prevailing party … a reasonable attorney’s fee as part of the costs ….” 42

U.S.C. § 1988(b). “Although the power to award such fees is discretionary, that discretion

is narrow once a civil rights plaintiff demonstrates that he is a ‘prevailing party.’”

Robinson v. City of Edmond, 160 F.3d 1275, 1280 (10th Cir. 1998) (internal citation

omitted). Here, it is undisputed that plaintiffs are the prevailing parties with respect to their

First Amendment claims and that those claims were the principal thrust of the case.

Defendants do not dispute that plaintiffs are entitled to recover a reasonable attorneys’ fee

in the present circumstances. Therefore, the only issue to be determined now is what

constitutes a reasonable fee. Plaintiffs have the burden to prove that the requested fee is

reasonable. See Guides, Ltd. v. Yarmouth Grp. Prop. Mgmt., Inc., 295 F.3d 1065, 1078

(10th Cir. 2002).

       “To determine the reasonableness of a fee request, a court must begin by calculating

the so-called ‘lodestar amount’ of a fee, and a claimant is entitled to the presumption that

this lodestar amount reflects a ‘reasonable’ fee. The lodestar calculation is the product of



                                               2
           Case 5:16-cv-00352-HE Document 218 Filed 08/23/21 Page 3 of 14




the number of attorney hours ‘reasonably expended’ and a ‘reasonable hourly rate.’”

Robinson, 160 F.3d at 1281 (internal citations omitted).

A.     Reasonable hourly rate.

       Plaintiffs’ fee request reflects hourly rates for their counsel ranging from $200 per

hour to $500 per hour. Of these rates, defendants challenge only the $500 per hour rate

sought by Professor Joseph Thai, lead counsel for plaintiffs.

       A reasonable rate is the prevailing market rate in the relevant community. To meet

this burden, the claimant must:

                     Produce satisfactory evidence – in addition to the
                     attorney’s own affidavits – that the requested
                     rates are in line with those prevailing in the
                     community for similar services by lawyers of
                     reasonably comparable skill, experience and
                     reputation. A rate determined in this way is
                     normally deemed to be reasonable and is referred
                     to – for convenience – as the prevailing market
                     rate.

Guides, Ltd., 295 F.3d at 1078 (quoting Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984)).

Defendants contend that Professor Thai’s hourly rate of $500 should be reduced to $400.3

The court concludes, however, that plaintiffs’ submissions justify the higher rate. Professor

Thai’s qualifications, experience, and skill are exceptional, and he is considered one of the

leading experts in the country on First Amendment law. Professor Thai’s submissions

indicate his current paid hourly rate is $500. In addition, plaintiffs have submitted six



       3
         Defendants point to a prior case in the Northern District of Oklahoma where a
rate of $400 per hour for Professor Thai was approved, but that case was roughly seven
years ago and there has been inflation of hourly rates in the meantime.
                                             3
        Case 5:16-cv-00352-HE Document 218 Filed 08/23/21 Page 4 of 14




declarations from local practitioners who are familiar with the local rates in Oklahoma and

with Professor Thai’s qualifications, experience, and skill. All six practitioners state that

an hourly rate of $500 falls on the low end of an appropriate hourly rate for Professor Thai.

The court concludes that plaintiff’s evidence, evaluated in light of the court’s own

experience with prevailing local rates, supports a determination that $500 per hour is an

appropriate rate for the time reasonably spent by Professor Thai.

B.     Number of hours reasonably expended.

       Plaintiffs’ fee request seeks payment for 3014.1 hours of attorney time. Plaintiffs’

submissions indicate this amount is net of certain reductions they have made for various

reasons. Defendants do not dispute that the various hours were actually spent as claimed

by plaintiffs, but argue the hours claimed, even with the adjustments, exceed what should

reasonably be paid for by defendants.

       Defendants challenge the reasonableness of the time spent on multiple grounds.

They challenge the use of five attorneys to handle the case. Specifically, they challenge

the use of multiple attorneys to accomplish the same tasks and the presence of multiple

attorneys at various hearings or depositions. They challenge the reasonableness of the time

spent for various tasks in the case, including attorney conferences and other matters. They

also challenge whether tasks were efficiently allocated between counsel to avoid

unnecessary expense.

       The court does not view the use of five attorneys as necessarily problematic in the

context of this case. This litigation was hard fought, involved multiple parties, dealt with

relatively involved and complex issues, and stretched over multiple years. Plaintiffs

                                             4
          Case 5:16-cv-00352-HE Document 218 Filed 08/23/21 Page 5 of 14




needed and got the assistance of able counsel both at the trial and appellate levels, using a

team approach and multiple lawyers.

       The case was, however, heavily lawyered beyond just the total number of lawyers

involved. Professor Thai was present for, and charged for, a substantial range of pretrial

activities which were principally handled by others, including depositions and the trial

itself. As lead counsel, he would have needed to maintain familiarity with the progression

of the case and his personal presence at most pretrial and trial activities is one way to do

that, but a sufficiently expensive one that the opposing party should not be expected to bear

the full cost of it. Further, any need to personally and closely monitor the trial throughout

was lessened by the fact that the lead counsel for trial, Mr. Salem, is himself a premier First

Amendment lawyer. Mr. Henderson is also an experienced and capable First Amendment

lawyer.

       Professor Thai did personally handle the case on appeal, taking the lead on briefing

and arguing it to the Circuit. Judging from the appellate briefs and from the Circuit’s

enthusiastic embrace of his arguments, it appears clear Professor Thai did an excellent job.

However, the court notes the time spent by him on the various tasks was substantial. In

particular, his preparation for oral argument appears out of the ordinary. His records

indicate he spent over 130 hours drafting questions and answers for oral argument, in

addition to time spent on moot oral argument. Although other cases addressing fees for

oral argument preparation are of limited guidance, as the nature and complexity of each

case is different, they at least suggest the time spent here was unusually high. See

Nadarajah v. Holder, 569 F.3d 906 (9th Cir. 2009) (in complex case with unique statutory

                                              5
           Case 5:16-cv-00352-HE Document 218 Filed 08/23/21 Page 6 of 14




and constitutional questions, court found attorney reasonably spent 40 hours in preparation

for oral argument); American Petroleum Inst. v. U.S.E.P.A., 72 F.3d 907 (D.C. Cir. 1996)

(holding that given attorney’s familiarity with the case, it would have been reasonable to

have spent 80 hours preparing for oral argument); Ustrak v. Fairman, 851 F.2d 983 (7th

Cir. 1988) (reducing 38 hours for preparation for oral argument to 22 hours in case with

simple facts and legal issues of limited scope and novelty).

       Beyond the matter of Professor Thai’s personal participation, there was other

substantial duplication as to some tasks. For example, it appears four attorneys participated

in the deposition preparation for plaintiff McCraw and three in the deposition preparation

for plaintiff Wilson. There is nothing apparent here that would make that level of attorney

involvement necessary. The various plaintiffs had relatively straightforward stories to tell

— a political activist, persons soliciting in roadways, a jogger — such that preparation for

a deposition would also be fairly straightforward.4       Similarly, three or more attorneys

attended at least some of the depositions. While multiple attorneys might be appropriate

for some depositions taken by plaintiffs, such as that of Chief Citty or of some other

expert/key witness, it strikes the court as unnecessary to have three or four attorneys present

to defend a deposition of one’s own client.5


       4
         The court acknowledges, as pointed out by the Circuit [973 F.3d at 1067], that it
previously under-appreciated the First Amendment significance of plaintiff Wilson’s
“linga franca” with her fellow joggers. But, even allowing for that, it is not apparent why
preparation for her deposition would have involved particular complexity.
       5
           Several of those depositions were used at trial in lieu of live testimony and the
court recognizes that defending a deposition to be used at trial is far from a passive activity.
Still, it does not justify multiple attorneys to accomplish the task.
                                               6
        Case 5:16-cv-00352-HE Document 218 Filed 08/23/21 Page 7 of 14




       The court recognizes that plaintiffs have made some effort to adjust for the

duplication. For example, Ms. Lambert excluded from her time request time she spent at

certain of the depositions. However, whether such adjustments adequately account for the

duplication implicates another objection raised by defendants. Defendants contend that

many tasks were performed by lawyers with high hourly rates when, based on the nature

of the task, they could have been more efficiently handled by less experienced and less

expensive counsel. There is considerable force to the argument. Excluding, for example,

the time Ms. Lambert spent (at $200 per hour) at a deposition does not offset the impact of

Professor Thai also being there (at $500 per hour), particularly when other attorneys were

the ones actively conducting or defending the deposition. Similarly, excluding the trial

time of Ms. Lambert, who apparently performed usual “second chair” functions of handling

exhibits and the like, does not offset the much higher rate of Professor Thai, whose role at

trial was closer to being advisory.

       The submissions also indicate multiple instances of basic research or similar tasks

(research on Daubert, cite-checking briefs, etc.) being conducted by Professor Thai at $500

per hour which could have been handled by a less expensive member of the team. He

expended significant time drafting the complaint and amended complaint in the first

instance, doing the same with summary judgment briefing, preparing discovery and

discovery responses and the like. The more common manner of handling such matters in

a firm setting is for the senior partner (or subject matter expert attorney) to review and

revise work done by less senior and experienced attorneys, thus hopefully getting the

benefit for the client of both the senior lawyer’s expertise and the lower costs associated

                                             7
           Case 5:16-cv-00352-HE Document 218 Filed 08/23/21 Page 8 of 14




with having more junior lawyers handle the more routine aspects. Here, Professor Thai

elected to handle himself various aspects of the case which were more routine than the stuff

of his special expertise warranting the $500 per hour rate.

       Defendants also object to certain time entries on the basis they are for clerical tasks

which are not compensable attorney time. Truly clerical tasks are non-compensable.

However, preparation of the appendix for the appeal is not a truly clerical task, as the Tenth

Circuit specifically requires that the appendix should be prepared by counsel. See 10th

Cir. R. 10.1. Making copies, printing documents, and filing pleadings, on the other hand,

are in the nature of clerical tasks. Having reviewed the billing records for all counsel, the

court concludes that 45.5 hours were spent on clerical tasks and that these hours should be

excluded.6

       The issues as to duplication and the like go as much to the utilization of the overall

plaintiff team as to any particular attorney, which makes the appropriate adjustments less

easy to calculate. The adjustments are necessarily a judgment call, not purely a math

problem. However, using the parties’ respective charts as the starting place,7 and after

considering the other attorney-specific issues and objections, the court concludes the time

spent by particular attorneys should be adjusted as follows:




       6
         This consists of 0.6 hours for Gregory Beben, 22.3 hours for Megan Lambert, 3
hours for Brady Henderson, 15.9 hours for Michael Salem, and 3.7 hours for Joseph Thai.
The Henderson time includes one hour for complaint service and press
conference/interviews in April, 2016.
       7
         See plaintiff’s fee brief [Doc. #213] at 14 and defendant’s exhibit 215-3.
                                              8
           Case 5:16-cv-00352-HE Document 218 Filed 08/23/21 Page 9 of 14




       Professor Thai – The motion seeks payment for 1599 hours as to Professor Thai.

The court concludes those hours should be adjusted downward to 1200 hours, to account

and adjust for the time spent by him on matters that could have been handled less

expensively by a different attorney, the substantial and unnecessary duplication of services

as to trial and pretrial proceedings, the exceptional amount of time spent in connection with

oral argument, and the minimal amount of time spent on clerical tasks noted previously.8

The court does not doubt that Professor Thai spent all the time he claims9 and that the

arguably “extra” time or personal handling of routine matters may well have contributed

to plaintiffs’ success here. But the question here is essentially what portion of his time/fees

should reasonably be shifted to the opposing party, and that requires the adjustments

indicated. As another judge of this court has observed in a somewhat similar context, “A

client may choose the ‘Cadillac’ of law firm representation, but that client is not

automatically entitled to have an opposing party make the car payments.” Catholic

Benefits Assoc. LCA v. Azar, Case Nos. CIV-14-240-R, CIV-14-685-R, 2018 WL

3876615, at *11 (W.D. Okla. Aug. 15, 2018). See also American Petroleum, 72 F.3d at




       8
        The court recognizes that a downward adjustment of roughly 400 hours is more
than the roughly 350 hour adjustment referenced in defendant’s chart [Doc. #215-3].
However, the matter of duplication of time spent should necessarily focus on the most
expensive lawyers if their participation was not otherwise reasonably required.
       9
         Professor Thai states in his Declaration that for the entries he included, he
frequently adjusted the entry down by at least 10 to 20 percent. In contrast to Mr. Salem’s
time entries, Professor Thai’s entries do not show the actual amount of time spent. Without
this information, the court is unable to take these reductions into consideration when
making its determination of reasonableness.
                                              9
        Case 5:16-cv-00352-HE Document 218 Filed 08/23/21 Page 10 of 14




916 (senior partner billing for most tasks is not unreasonable as between a first class law

firm and a solvent client, but is not necessarily chargeable to the opposing party).

       Michael Salem – Plaintiffs seek reimbursement for 527.6 hours as to Mr. Salem,

who was lead trial counsel on the case. Contrary to defendants’ suggestion, Mr. Salem did

not engage in improper block billing, but instead evidenced his time with detailed

descriptions and specific time amounts for each increment.             Further, Mr. Salem

significantly discounted most of his time entries, often by more than twenty percent. Apart

from the 15.9 hours for clerical tasks previously noted and a 4.6 hour recording error

conceded in plaintiffs’ reply brief, no further adjustment is warranted. The court concludes

Mr. Salem reasonably expended 507 hours in connection with the case.

       Brady Henderson – Plaintiffs seek recovery for 277.5 hours of Mr. Henderson’s

time. He was apparently the expected trial counsel in the early years of the case, later

replaced as such by Mr. Salem after relocating, but who also actively participated in the

trial with Mr. Salem. The court concludes a downward adjustment of 20 hours, based on

duplication at depositions/prep, is warranted, as is the adjustment for clerical tasks noted

above. It further concludes his time records were sufficient as against block billing

concerns. Mr. Henderson reasonably spent 254.5 hours in connection with the case.

       Megan Lambert – Plaintiffs indicate Ms. Lambert spent 463.7 hours working on the

case, after excluding certain time from the calculation.10 As defendants note, some of Ms.


       10
         Ms. Lambert’s time excludes time she spent attending the depositions in the case,
but includes time spent in preparing some of the witnesses, usually with one or more other
attorneys. She also excluded time for the weekly conferences with other counsel.

                                             10
        Case 5:16-cv-00352-HE Document 218 Filed 08/23/21 Page 11 of 14




Lambert’s time entries suggest excessive amounts of time spent on particular projects (e.g.,

eight hours drafting a motion to set trial date; nine hours researching whether adoption of

a new ordinance mooted plaintiffs’ claim). In sum, the court concludes such amounts

warrant a 20 hour reduction. The concerns with duplication of services with other attorneys

are, as to Ms. Lambert, sufficiently addressed by the time she has excluded from the

computation. The 20 hour reduction, plus the 22.3 hours for clerical matters, results in a

determination of 421.5 hours reasonably spent.

       Greg Beben – Plaintiffs seek reimbursement for 146.2 hours spent by Mr. Beben.

As with Ms. Lambert, Mr. Beben has excluded significant hours which he indicates he

spent. However, defendants nonetheless challenge whether any of Mr. Beben’s time was

really necessary in light of the services provided by other counsel. The question is

reasonable, given the roles played by the other lawyers and the relative lack of detail in Mr.

Beben’s time records to show exactly what he was doing. However, the court concludes

the inclusion of Mr. Beben’s time is warranted at least in part, given that he had the pre-

existing relationship with some of the plaintiffs who were homeless or at least less

comfortable with court proceedings than might otherwise have been the case. As a result,

he was better positioned to provide at least some of the services directed to dealing with

those plaintiffs. The court will, however, reduce his request by 22 hours based on block

billing or vagueness concerns, by 20 hours for unnecessary duplication, and by 12 hours




                                             11
        Case 5:16-cv-00352-HE Document 218 Filed 08/23/21 Page 12 of 14




spent in connection with the appeal to the Tenth Circuit.11 The court concludes Mr. Beben

reasonably spent 91.6 hours on the case.

       The Lodestar calculation – Applying these hours expended to the hourly rates

agreed to or (as to Mr. Thai) determined above, the court calculates the lodestar amount as

follows:

       Attorney              Hourly rate          Hours spent          Fee

       Thai                  $500                 1200                 $600,000

       Salem                 $400                  507                 $202,800

       Henderson             $300                  254.5               $76,350

       Lambert               $200                  421.5               $84,300

       Beben                 $250                  91.6                $22,900

The result is a total lodestar fee of $986,350.

C.     Enhancement.

       Plaintiffs assert they are entitled to a ten percent fee enhancement for “exceptional

success.”

               The Court in Hensley v. Eckerhart [461 U.S. 435 (1983)]
               acknowledged that an enhanced fee award could be made in
               cases in which the success achieved was exceptional. We think
               the Court does not foreclose enhancement above that given for
               an “excellent result” in cases in which plaintiff did not win on
               all issues. “Exceptional success” justifying an enhanced fee
               may be based upon the performance of counsel – for example,
               victory under unusually difficult circumstances or with an

       11
          This makes some allowance for time spent communicating with clients as to the
status of the case, but excludes time that appears thoroughly duplicative of the appellate
work of Mr. Thai, et al.

                                             12
        Case 5:16-cv-00352-HE Document 218 Filed 08/23/21 Page 13 of 14




              extraordinary economy of time – or upon the result achieved –
              total victory or establishment of significant new law.

Ramos v. Lamm, 713 F.2d 546, 557 (10th Cir. 1983).

       An enhanced fee is not warranted in this case. While plaintiffs fully prevailed in a

relatively complicated First Amendment case, and their attorneys’ services were of

excellent quality, this is not a situation where exceptional results were achieved with an

extraordinary economy of time.       To the contrary, the fee based on a pure lodestar

calculation is very substantial and amply compensates plaintiffs and their counsel without

enhancement. Further, the court is unpersuaded that the result of the litigation was to

establish some significant new principle of law. As the court noted in its December 19,

2018 Order, most courts had previously concluded (as did this court as to a substantial

number of the medians at issue here) that public medians ordinarily qualify as traditional

public fora. See December 19, 2018 Order [Doc. #180] at 14-15. In any event, the court

concludes that the indicated fee fairly compensates plaintiffs’ counsel for their efforts, is

substantial enough to encourage attorneys to undertake representation in public interest

cases like this one, and is reasonable under the circumstances.

                                     CONCLUSION

       For the reasons set forth above, Plaintiffs’ Motion for Attorneys’ Fees and Non-

Taxable Litigation Expenses [Doc. #213] is GRANTED as follows: plaintiffs are awarded

their reasonable attorneys’ fees in the amount of $986,350 and non-taxable expenses in the

amount of $2,676.56.




                                             13
Case 5:16-cv-00352-HE Document 218 Filed 08/23/21 Page 14 of 14




IT IS SO ORDERED.

Dated this 23rd day of August, 2021.




                                   14
